Citation Nr: 1626928	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service- connection for the cause of the Veteran's death, and if so, whether the claim may be granted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to payment of Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351), and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's brother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1944 to May 1945; he passed away in January 1979.  He was awarded the Purple Heart for shrapnel wounds during his service in France during World War II.  The Appellant is his surviving spouse.

These matters come before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision by the Waco, Texas, Regional Office (RO) of the United State Department of Veterans Affairs (VA).

The Appellant and her brother testified at a December 2012 hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

The issue has been recharacterized as above to properly reflect the allegations of the Appellant, as well as the issues actually adjudicated by VA in the course of the claim.  In this regard, the Board notes that in Appellant's July 2010 claim she indicated that she was claiming service connection for the cause of the Veteran's death due to "cardiac arrest due to radiation[-]induced pulmonary fibrosis" at the "VA hospital in Dallas."  See VA Form 21-534, pg. 1.
The RO initially developed the claim as one of entitlement to service connection for the cause of the Veteran's death, although notice regarding the previously denied claim under 38 U.S.C.A. § 1151 was noted in a November 2010 notice letter.  In an August 2012 statement, the Appellant specifically claimed that she would like to file an "1151 claim" for VA causing "death due to a radiation burn."

The RO acknowledged such a claim, as reflected in a September 2012 rating decision.  In a Supplemental Statement of the Case (SSOC), the RO addressed the Appellant's assertions in the context of new and material evidence and a claim under 38 U.S.C.A. § 1151.  In December 2012 the Appellant's representative submitted argument on this point and the Appellant testified before the Board on this matter, as well.  Thus, the Section 1151 claim has been the center of this matter since its inception and it is properly on appeal.  The scope of a claim may be defined by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons. v. Shinseki, 23 Vet. App. 1, 5 (2009).  Nevertheless, as service connection for the cause of the Veteran's death has been developed, the Board will address it.

In a February 2014 decision, the Board declined to reopen the matters on appeal.  The Appellant appealed that decision to the Court of Appeals for Veterans Claims (the Court).  In a June 2015 Memorandum Decision, the court set aside the February 2014 Board decision and remanded the matters to the Board. 

In December 2015, the Board remanded the matters for actions consistent with the Memorandum Decision, particularly to afford the Appellant notice of the fact that most of the Veteran's service treatment records were destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  In June 2016, a letter to this effect was sent to the Appellant.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final October 2008 decision, the Board denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  The evidence received since the October 2008 Board decision is not new and material for the claim and does not raise a reasonable possibility of substantiating it.

3.  In a final October 2008 decision, the Board denied the Appellant's claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.

4.  The evidence received since the October 2008 Board decision is not new and material for the claim and does not raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The Board's October 1980 decision denying the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Since the October 1980 Board decision new and material evidence to reopen the claim for service connection of the cause of the Veteran's death has not been received, and the claim is not reopened.  38 C.F.R. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).

3.  The Board's October 1980 decision denying the Appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  Since the October 1980 Board decision new and material evidence to reopen the claim for DIC benefits under 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) has not been received, and the claim is not reopened.  38 C.F.R. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In an August 2010 letter, the RO provided general notice on how to support claims for DIC, death pension and accrued benefits.  It incorrectly stated that the Veteran did not have any service-connected disabilities during his lifetime.  The Veteran has been advised how VA determines effective dates of awards.  Dingess, supra.

With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes VAOPGCPREC 6-2014 however which states that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim. In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.
Nevertheless, in a November 2010 letter the RO notified the Appellant that the claim for service connection of cause of death had been denied by the Board in October 1980, and that her claim under  38 U.S.C.A. § 1151 had been previously denied "due to inducted radiation from treatment for Hodgkin's Disease because" of insufficient evidence that the Veteran suffered injury, or aggravation of an injury as the result of VA hospitalization, medical or surgical treatment, or examination. The letter explained also that in order to support the claim, evidence was needed showing that disability was incurred or aggravated during service and was the primary or contributory cause of death.

In its February 2013 remand, the Board noted that all substantive statements from the Appellant focused on the role of VA treatment in her husband's death.  It therefore directed that the Appellant be invited to clarify this aspect of the appeal.  Notwithstanding, the Board directed that the Appellant be provided notice of how to reopen her claim for benefits under 38 U.S.C.A. § 1151.

In an April 2013 letter, the Appeals Management Center (AMC) notified the Appellant of the prior October 1980 Board denial of DIC benefits and that decision's finality.  The letter noted the need for new and material evidence showing that the Veteran's death was related to the service or the product of negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The letter provided general standards for establishing a claims for DIC and death pension benefit benefits.  It also explained the standards for establishing service connection and what constituted new and material evidence.

In its September 2013 remand, the Board noted that the April 2013 letter did not adequately address the 38 U.S.C.A. § 1151 claim for DIC benefits and incorrectly represented that the Veteran had no service-connected disabilities during his lifetime.  Hupp, supra. The Board remanded the claim to provide the Appellant proper notice under Hupp, and for how to reopen the claim for benefits under 38 U.S.C.A. § 1151.  The Board again directed that the Appellant be asked to specify whether she is seeking service connection for the cause of the Veteran's death as well as entitlement to DIC benefits under 38 U.S.C.A. § 1151 based on VA treatment. 

In a September 2013 letter, the AMC ultimately provided the Appellant notice that satisfied the requirements of Hupp.  The letter outlined the disabilities for which service connection was in effect during the Veteran's lifetime.  The letter explained that the Appellant's claim for DIC benefits, including under 38 U.S.C.A. § 1151, was denied on the basis that his death was not found to be related to service, nor the product of negligence, lack of proper skill, error in judgment, or similar instance of indicated fault on the part of VA,nor due to an unforeseeable event.  The notice contained the standards for establishing claims for death benefits, DIC benefits under 38 U.S.C.A. § 1151, benefits under 38 U.S.C.A. § 1151, and service connection, as well as what constituted new and material evidence.

Based on the foregoing communications, the Appellant has been provided sufficient notice of how to substantiate her claims.   

To the extent that any deficiencies in the notice provided are implicated in the present case, although the Board sees none in the overall extensive notice provided, the Board notes that through her statements and assertions, the Appellant has demonstrated actual knowledge as to what evidence and information is necessary to reopen the claims.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) "[N]o error can be predicated on insufficiency of notice since its purpose had been served").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair"  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA assisted the Appellant in obtaining evidence, including VA medical records.  A review of the record discloses that some the Veteran's records are fire-related, i.e., they were destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  The Veteran's entrance examination and service treatment records are of record and relate to shell fragment wounds of the legs.  The Appellant has been notified of the unavailability of these service records, and informed of alternative means of possibly obtaining the evidence and reopening the claims.  38 C.F.R. § 3.159(e).  Although a VA opinions were not obtained the Board finds that opinions are not required for the purpose of reopening the Appellant's claims.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  As outlined below, the Appellant has offered no new and material evidence in support of her claim and there is no reasonable possibility that any such opinion would aid in substantiating her claims.  She continues, however, to assert VA negligence in radiation therapy for treatment of the Veteran's Hodgkin's disease in 1978 and 1979.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Appellant.

The Appellant has also been afforded the opportunity to give testimony before the Board.  Her December 2012 hearing was adequate as the undersigned presiding Veterans Law Judge (VLJ) explained the issues and elicited testimony that would tend to support the Appellant's claim.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In terms of satisfaction of the duty to assist, the Veteran's representative requests that the Board undertake development of quality assurance records in developing the Section 1151 claim.  The Board finds that VA's duty to assist does not require the development of quality assurance reports from the VAMC, which would be dated approximately 35 years ago.  As was pointed out in the Appellant's brief, the relevant statute, 38 U.S.C.A. § 5705, provides that records and documents created by VA as part of a medical quality assurance program are confidential and privileged and may not be disclosed to any entity other than those mentioned in the statute. VA adjudicators are not mentioned as among those entitled to have access to quality assurance records. 38 U.S.C.A. § 5705(a), (b).  Notably, VA has obtained a May 1979 investigative opinion and an August 1980 independent medical opinion.

More significantly, by statute and VA regulation, when considering appeals, the Board is bound by applicable law and regulation.  38 U.S.C.A. § 7104 (2014); 38 C.F.R. § 19.5 (2015).  In light of the pronouncement in 38 U.S.C.A. § 5705 that records and documents created as part of a medical quality-assurance program are confidential and privileged, the Board has no discretion, and must not either seek or consider any quality-assurance reports.  The Board therefore will not, because it may not, seek any quality-assurance reports that may exist.

The Appellant's representative also requests that VA obtain a dose estimate of the Veteran's radiation exposure as a consequence of his VA treatment for Hodgkin's disease.  See 38 C.F.R. § 3.311.  However, the Veteran's cause of death is cardiac arrest due to pulmonary fibrosis.  Although this is the result of radiation therapy for treatment of Hodgkin's lymphoma, a cancer, the claim does not rest upon the causation of the cancer, but rather the pulmonary fibrosis, which is not a radiogenic disease.  See 38 C.F.R. § 3.311(e).  Thus, no such development is warranted.  

All known and available records relevant to the issues on appeal have been obtained and associated with the claims files.

Laws and Regulations

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Analysis

At the December 2012 hearing, the Appellant, through her representative, argued that amendments to 38 U.S.C.A. § 1151 were tantamount to the submission of new evidence.  The Board disagrees.  Statutes and regulation refer to a need for new and material evidence in order to reopen.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There is no reference to a change in law affecting the finality of a prior decision. The plain language of the governing norms is against the argument.  There is no reference in the regulations to reopening of previously denied claims due to a change in law; at most, regulations recognize modified effective date rules after reopening is achieved if a change of law has influenced the entitlement to benefits.  38 C.F.R. § 3.114.

Nevertheless, the argument of the Appellant highlights the confusion over the standard which is to be applied.  The current law, applicable to any reopened claim, requires a showing of fault on the part of VA or an unforeseeable event.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  As that is the same standard under which the claim was denied, there has been no effective change.  The Court of Appeals for Veterans Claims has additionally found that the invalidation of 38 C.F.R. § 3.358 as it existed prior to 1997 cannot support a finding of clear and unmistakable error (CUE), as the law as it existed at the time of the October 1980 Board decision was correctly applied in light of the evidence of record.  See Livesay v. Principi, 15 Vet. App. 165, 173 (2001) (en banc).

In sum, in order to reopen the previously denied claim for payment of DIC benefits under 38 U.S.C.A. § 1151, the Appellant must present new and material evidence relevant to either a showing that VA was at fault in the Veteran's death, or that the death, to include to development of the radiation-induced pulmonary fibrosis was an unforeseeable event.  For example, a private medical opinion supporting such assertions could under certain circumstances be considered the requisite new and material evidence. The Appellant has been invited to submit such, as well as clarify her claims, but has not done so.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Appellant's claims for service connection of the cause of the Veteran's death and for compensation under the provisions of 38 U.S.C. § 1151 were considered and denied in an October 1980 Board decision.  In that decision, the Board found that the Veteran's death in January 1979 was immediately caused by cardiac arrest due to pulmonary fibrosis, which was induced by radiation therapy for Hodgkin's disease.  In the decision, the Board also denied service connection for the cause of death on the grounds that Hodgkin's disease, cardiovascular disease and other disabilities present at death were not incurred in service, that any of the Veteran's service-connected disabilities in any way combined to accelerate the cause of death, or that the Veteran's service-connected disabilities rendered him materially less capable of resisting the effects of the disease and injury primarily causing death.  The Board also found no relationship between the Veteran's service-connected disabilities and either Hodgkin's disease or other disabilities present at death, including cardiovascular disease, anthracosis and diabetes mellitus.  The Board also denied the Section 1151 claim on the grounds that the radiation-induced pulmonary fibrosis (or any other disease or injury present at the time of the Veteran's death) was not the product of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of indicated fault on VA's part.  The Board also concluded that it had not been demonstrated that pulmonary (or any other disease or injury present at the time of the Veteran's death) was an unforeseen or untoward event associated with treatment administered at VA facilities.  

In January 1990 the RO received a claim for DIC benefits.  In a February 1990 letter, the RO notified the Appellant that her claims were denied by the Board in October 1990 and that new and material evidence not previously of record to show that the Veteran's death was related to his military service or to show that his death was to any event associated with his treatment by VA was necessary to reopen the claims.

In a March 1990 letter, the Appellant expressed her distress over the Veteran's death.  She explained that she felt that the VA treatment he received was improper.  She related that he had been taking radiation treatments as an outpatient and that VA had neglected to check his blood, which she had been informed was necessary in the course of his treatment.  She noted that the Veteran's cause of death was formally identified as cardiac arrest, due to radiation induced pulmonary fibrosis.

In a September 1991 letter she reiterated her belief that the Veteran's death was due to his VA treatment in late 1978 early 1979.  In January 1992 she filed another VA Form 21-534, not for service connection for cause of death, but rather due to VA treatment.

The Appellant again filed a VA Form 21-534 in August 1996.  In September 1996, the RO confirmed its previous decision to deny the Appellant's application to reopen the claims. The letter noted that the Appellant was provided notice of appellate rights.

In January 2000, the Appellant again filed a VA Form 21-534.  In an April 2000 letter the RO advised that service connection for the cause of death had been previously denied.  The letter invited the Appellant to submit new and material evidence not previously considered showing that the Veteran's death was due to military service.

In July 2010 the Appellant filed the VA Form 21-534 giving rise to the present claims on appeal.  In her formal application, she claimed service connection for the cause of the Veteran's death due to "cardiac arrest due to radiation [-]induced pulmonary fibrosis" at the "VA hospital in Dallas."

Following the Board's October 1980 decision, the RO denied the claims administratively, as outlined above.  These determinations did not involve consideration of any additional evidence since the Board's denial, although the Appellant continued her assertions that VA's treatment of her husband's death was due to VA treatment.

At the time of the Board's October 1980 decision, there were several pieces of evidence of record.  Of record were service treatment records, consisting of an entrance examination and records pertaining to the Veteran's shell fragment wounds, VA examination reports and records pertaining to the Veteran's service-connected shell fragment wound residuals, dated in August 1946, August 1948, August 1976, February and March 1976, the Appellant's claim, a copy of the Veteran's Certificate of Death, hospital summary records from the Dallas, Texas VA Medical Center (VAMC) dated from December 1978 to January 1979, a January 1979 autopsy report, as well as a May 1979 VA medical opinion and an August 1980 independent medical opinion concerning the claim for benefits under 38 U.S.C. § 351 (now codified at 38 U.S.C.A. § 1151 ).

The record also contained the Appellant's assertions in support of the claim, in which she expressed her belief that the Veteran's death was caused by VA treatment around the time of his death.  She expressed that one of his doctors had told her that a different course of treatment would have resulted in survival. She related that they had given him too much insulin during his VA treatment, and had failed to monitor his blood on a daily basis.  She identified radiation treatment by VA as the cause of death, implying that the dose given was excessive, and asserted that the radiation had burned the Veteran's lungs.  She related having been informed that the Veteran's course of treatment was successful 95 percent of the time.  She felt the treatment had weakened his immune system.

In March 2012, VA hospital and nursing records were associated with the claims file. The records reflect assessment of a right hilar mass in August 1978, and that the Veteran underwent a right thoracotomy with biopsy of mediastinal and parabroncheal nodes.  The records document admission to the Dallas VAMC on July 31, 1978, with discharge on September 29, 1978, with diagnosis of Hodgkin's lymphoma - Stage 2B. Radiation therapy for one month and subsequent chemotherapy was prescribed at discharge.  Also associated with the claims file were duplicate records of the autopsy report and copies of the hospital summary for July 31, 1978, through September 29, 1978, as well as a copy of the Veteran's death certificate.

As noted above, the Appellant and her brother testified before the Board in December 2012, at which time the Appellant's representative clarified that the Appellant was particularly seeking benefits under 38 U.S.C. § 1151 in the context of a claim to reopen.  The Appellant outlined the Veteran's diagnosis of Hodgkin's disease and VA treatment, reiterating that she felt that VA mistreated the Veteran by failing to check his blood, and that the radiation treatment was somehow excessive and caused his death.  She related that contemporaneous to the Veteran's death a VA doctor had told her that her husband could not live and that his lungs were "literally burned."  Her brother testified that the Veteran's passing away occurred suddenly and that he felt VA had mistreated him by failing to check his blood and administering too much radiation.

Besides her hearing testimony, the Appellant also submitted several statements in support of her claims.  In these statements, she reiterates that VA was either negligent or mistreated the Veteran in failing to check his blood while he underwent treatment for Hodgkin's disease and that the radiation treatment was negligently provided.  The Board acknowledges that the Veteran's death certificate lists his death as cardiac arrest due to radiation induced pulmonary fibrosis, which was a consequence of VA treatment.  The Board also acknowledges the Appellant's heartfelt belief that VA was negligent in the treatment of her husband.  However, the certificate of death and her statements are duplicative of evidence of record at the time of the prior and final denial.  As this evidence is not new, it cannot serve to reopen the claims.  Annoni, supra.

Following the prior denials, new VA medical records were associated with the claims file.  The records consist of further records related to the hospitalization of the Veteran at the Dallas VAMC for treatment of Hodgkin's disease.  They do not, however, relate to either whether the Veteran's death was caused by service or related to a service-connected disability, or relate to whether the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable.

In sum, in order to reopen the claims for service connection of the cause of death and for DIC benefits under 38 U.S.C.A. § 1151, new and material evidence has not been presented.  With respect to the cause of death issue, evidence relating the Veteran's death to service or service-connected disability has not been submitted.  In regard to the DIC claim under Section 1151, the Appellant's assertions are not new as they are duplicative of lay assertions previously of record at the time of the prior and final denial, and although new medical evidence has been submitted, it is not material in that it does not relate to any unestablished fact necessary to substantiate the claim, i.e. evidence showing that death was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA, or evidence of an event not reasonably foreseeable.


ORDER

New and material evidence to reopen the claim of entitlement to service-connection for the cause of the Veteran's death has not been received; the application to reopen is denied.

New and material evidence to reopen the claim of entitlement to payment of DIC benefits under 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) has not been received; the application to reopen is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


